Citation Nr: 0835166	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-13 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia


THE ISSUE

Entitlement to an annual clothing allowance for calendar year 
2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from December 1986 to May 
1987, May to September 1990, and from February 1994 to 
January 1996.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2006 decision of the Medical Center of the 
Department of Veterans Affairs (VAMC) in Huntington, West 
Virginia.

The veteran appeared at a Travel Board hearing via video 
teleconference in July 2008 before the undersigned Veterans 
Law Judge.  A transcript of the hearing testimony is 
associated with the claims file.

The record raises the issue of entitlement to service 
connection for a right lower extremity disorder secondary to 
residuals of a left fifth metatarsal head resection.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the Huntington, West Virginia Regional Office for appropriate 
consideration.  
 

FINDING OF FACT

The preponderance of the probative evidence indicates that 
for calendar year 2006 the leg brace used by the veteran did 
not result in irreparable wearing or tearing of his clothing.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance for 2006 
are not met.  38 U.S.C.A. § 1162 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.810 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The Agency of Original 
Jurisdiction (AOJ), Huntington VAMC , notified the veteran in 
July 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  This notice was 
provided after the July 2006 decision which denied the claim.  
Such errors are presumed prejudicial.  The Board finds no 
actual prejudice, however, as the veteran and his 
representative demonstrated actual knowledge of the 
requirements for the benefit sought.  Further, neither 
asserted any lack of assistance or denial of a meaningful 
opportunity to participate in the adjudication of the claim.  
See 38 C.F.R. § 3.159 (2007).

Governing Law and Regulation

The law provides for payment of an annual clothing allowance 
for each veteran who, because of a service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance (including a wheelchair) which the VA determines 
tends to wear out or tear the clothing of the veteran, or 
uses medication which a physician has prescribed for a skin 
condition which is due to a service-connected disability and 
the VA determines causes irreparable damage to the veteran's 
outer garments. 38 U.S.C.A. § 1162.

The implementing regulation, 38 C.F.R. § 3.810, provides in 
pertinent part that the annual clothing allowance may be 
granted when the following criteria are met:

(1) A medical report discloses that the veteran wears or uses 
certain prosthetic or orthopedic appliances which tend to 
wear or tear clothing (including a wheelchair) because of a 
service-connected disability and such disability is the loss 
or loss of use of a hand or foot; or

(2) The Chief Medical Director or designee certifies that 
because of a service-connected disability a prosthetic or 
orthopedic appliance is worn or used which tends to wear or 
tear the veteran's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition which is 
due to the service-connected disability irreparable damage is 
done to the veteran's outer garments.

Analysis

The musculoskeletal disabilities for which service connection 
are in effect are, lumbosacral strain, rated at 40 percent, 
and residuals of resection of left fifth metatarsal head, 
rated at 20 percent.  The veteran asserts he has received a 
clothing allowance the last two years, as he wears a brace to 
stabilize his service-connected post-operative left foot.  He 
noted at the hearing that the brace he wears tears his 
trousers and splits his shoes.  He showed the brace to the 
undersigned during the hearing.  Transcript, pp. 4-5.

The medical records in the claims file do not indicate the 
veteran is prescribed a brace or that he uses one.  Various 
examinations conducted on the veteran, including inpatient 
treatment for his acquired mental disorder, noted no use or 
wear of a leg brace by the veteran.  A March 2004 spine 
examination report noted occasional use of a back brace but 
not a leg brace.  A May 2004 spine examination report notes 
the veteran did not use any assistive devices.  Thus, while 
the veteran showed the undersigned the brace he was wearing, 
the medical reports of record do not confirm issuance or use 
in calendar year 2006, which is the first requirement for the 
benefit.

Initially, Huntington VAMC determined the leg brace the 
veteran listed on his application for a 2006 clothing 
allowance was not used to treat any of his service- connected 
disabilities, nor did he use any prosthetic/orthotic device 
for any of his service-connected disabilities.  Following 
receipt of the veteran's Notice of Disagreement, the 
Huntington VA Medical Center noted the veteran used a plastic 
ankle foot orthosis and made two additional determinations.  
First, the particular ankle foot orthosis worn by the veteran 
is not typically the type brace used to treat his service-
connected disability on which he basis his claim.  Second, 
even if the brace was issued for that purpose, technical 
experts, including the Huntington Physical Therapy Staff, 
Certified Prosthetists/Orthotists, and the Huntington Chief 
of Podiatry, note the plastic ankle foot orthosis used by the 
veteran is not one that is considered to cause irreparable 
wear and tear to outer garments.  There is no competent 
evidence to the contrary, and as noted certification by the 
Chief Medical Director or his/her designee is required to 
receive this benefit. 

In light of this determination by the Huntington VA Medical 
Center, the claim is denied for calendar year 2006.  
38 C.F.R. § 3.810.


ORDER

Entitlement to an annual clothing allowance for calendar year 
2006 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


